 



Exhibit 10.2
SECURED PROMISSORY NOTE

         
U.S. $962,563.00
  Dallas, Texas   August 14, 2006

     FOR VALUE RECEIVED, MIDLOTHIAN LONGBRANCH, L.P., a Texas limited
partnership (“Borrower”) hereby makes and issues this Secured Promissory Note
(this “Note”), and promises to pay to the order of UNITED DEVELOPMENT FUNDING
III, L.P., a Delaware limited partnership (together with its successors and
assigns, “Lender”) the principal sum of U.S. Nine Hundred Sixty-Two Thousand
Five Hundred Sixty-Three and NO/100 ($962,563.00) or, if greater or less, the
aggregate amount of all funds advanced to Borrower under this Note, together
with accrued, unpaid interest thereon, and all other amounts due to Lender
hereunder. Pars Investments, Inc., a Texas corporation (the “General Partner”)
is executing this Note on behalf of Borrower in its capacity as the general
partner of Borrower, as well as on its own behalf for certain purposes described
herein. Centurion Acquisitions, L.P., a Texas limited partnership (“Centurion”)
is executing this Note for certain purposes described herein. Lender, Borrower,
Centurion and the General Partner hereby agree to the terms and conditions of
this Note, as further set forth below.
     1. Certain Definitions. Certain capitalized terms which are defined in the
text of this Note shall have the respective meanings given to such terms herein.
The following capitalized terms shall have the following meanings:
     (a) “Accrued Interest Payments” shall mean payments equal to the amount of
accrued interest on the outstanding principal balance of this Note, calculated
at the applicable rate of interest provided herein, and payable as provided
herein.
     (b) “Base Rate” shall mean the lesser of (i) fifteen percent (15%) accrued
and compounded monthly, or (ii) the Highest Lawful Rate.
     (c) “Commitment” shall mean the aggregate amount of U.S. Seven Hundred
Twenty-Five Thousand and NO/100 Dollars ($725,000.00).
     (d) “Commitment Advance” shall mean full or partial advance of the
Commitment to Borrower pursuant to the terms hereof.
     (e) “Commitment Fee” shall mean a fee paid by Borrower to Lender or its
assigns, in consideration Lender’s commitment to make the loan pursuant to this
Note in the amount set forth in Section 2(c) of this Note.
     (f) “Deed of Trust” shall mean that certain Deed of Trust, Security
Agreement, and Fixture Filing (Financing Statement) with Borrower as the grantor
and with Lender as the grantee, covering the Borrower’s interests in the
Property.
     (g) “Default Rate” shall mean the lesser of (i) eighteen percent (18%),
accrued and compounded monthly, or (ii) the Highest Lawful Rate.

1



--------------------------------------------------------------------------------



 



     (h) “Effective Date” shall mean August 14, 2006.
     (i) “Event of Default” shall have the meaning given to such term in
Section 10 of this Note.
     (j) “Highest Lawful Rate” shall mean the maximum lawful rate of interest
which may be contracted for, charged, taken, received or reserved by Lender in
accordance with the applicable laws of the State of Texas (or applicable United
States federal law, to the extent that it permits Lender to contract or charge,
take, receive or reserve a greater amount of interest than under Texas law),
taking into account all fees and expenses contracted for, charged, received,
taken or reserved by Lender in connection with the transaction relating to this
Note and the indebtedness evidenced hereby or by the other Loan Documents which
are treated as interest under applicable law.
     (k) “Indemnity Agreement” shall mean that certain Environmental Indemnity
Agreement to be executed by Borrower, Centurion, Pars and Mehrdad Moayedi in
favor of Lender, dated as of the Effective Date.
     (l) “Interest Reserve” shall mean an aggregate of up to $200,000.00
(subject to increase pursuant to Section 3(a)) to be advanced by Lender
hereunder and to be applied against Accrued Interest Payments, subject to the
provisions of Section 4(b) of this Note.
     (m) “Interest Reserve Advance” means an advance under this Note in the
amount of an Accrued Interest Payment pursuant to Section 4(b) of this Note.
     (n) “Lien” shall mean any lien, security interest, charge, tax lien,
pledge, encumbrance, conditional sales or other title retention arrangement or
any other interest in property designed to secure the repayment of indebtedness
or the satisfaction of any other obligation, whether arising by agreement or
under any statute or law, or otherwise.
     (o) “Loan Administration Fee” shall mean a fee charged by Lender in
consideration of administrative costs and expenses incurred by Lender in
connection with each Commitment Advance hereunder.
     (p) “Loan Documents” shall mean this Note, the Pledge Agreement, the Deed
of Trust, the Indemnity Agreement, the error and omissions letter and all other
documents, certificates, instruments, and agreements executed, entered into or
delivered by Borrower, Centurion, the General Partner, or any of their
respective affiliates in connection with the loan made pursuant to this Note, as
each such document may be amended from time to time.
     (q) “Loan Expenses” shall mean all fees and expenses incurred by Lender in
connection with the loan made pursuant to this Note and the preparation of this
Note and the other Loan Documents, including, without limitation, attorneys
fees, accountants fees,

2



--------------------------------------------------------------------------------



 



closing costs, due diligence costs and expenses, recording fees, courier and
delivery fees, document preparation fees, wire transfer and bank fees, title
company fees, and all other fees and costs incurred by Lender.
     (r) “Maturity Date” means February 14, 2008.
     (s) “Partnership Agreement” means the Agreement of Limited Partnership of
Midlothian Longbranch, L.P., as it may be amended from time to time.
     (t) “Pledge Agreement” shall mean that certain Pledge Agreement executed by
the Pledgors in favor of Lender dated as of the Effective Date, pursuant to
which (i) Centurion and the General Partner pledge and grant to Lender, a
security interest in their respective partnership interests in Borrower, and
(ii) Mehrdad Moayedi pledges and grants to Lender, a security interest in all of
the capital stock of the General Partner, as security for the prompt payment and
performance of Borrower’s obligations to Lender under this Note, as such
agreement may be amended from time to time.
     (u) “Pledgors” mean, collectively, Mehrdad Moayedi, Centurion and the
General Partner.
     (v) “Property” shall mean that certain real property developed or to be
developed into residential single family lots located in the City of Midlothian,
Ellis County, Texas, commonly referred to “Meadows at Longbranch”, as further
described on Exhibit “A” to the Deed of Trust.
     (w) “Senior Indebtedness” shall mean the amount of indebtedness owed to the
Senior Lender that Lender has agreed in writing will have priority over the
indebtedness evidenced by this Note.
     (x) “Senior Lender” shall mean, collectively, (i) Affiliated Bank, F.S.B.,
with respect to that certain Promissory Note executed by Borrower dated
March 24, 2004 in the principal amount of $1,050,000.00, (ii) TexasBank, with
respect to that certain Promissory Note executed by Borrower dated December 14,
2004 in the principal amount of $3,056,000.00, and (iii) any other bank,
financial institution or other lender having made a loan to Borrower that has a
senior position ahead of Lender with respect to the payment of Borrower
indebtedness and/or the priority of security interests and/or Liens on the
Property and any other collateral granted or pledged as security for the loan
made pursuant to this Note; provided, that Lender has agreed in writing to be
subordinate thereto.
     (y) “Ventures” means Midlothian Ventures, G.P., a Texas general
partnership, which owns a 0.01% partnership interest in Borrower as of the
Effective Date, which partnership interest shall be redeemed by Borrower with
proceeds of this Note.

3



--------------------------------------------------------------------------------



 



     2. Loan Expenses; Fees.
     (a) Loan Expenses. Upon Lender’s demand from time to time, Borrower shall
pay Lender, the full amount of all Loan Expenses incurred by Lender.
     (b) Loan Administration Fee. In consideration of administrative costs and
expenses incurred by Lender in connection with Commitment Advances, Borrower
agrees to pay Lender a Loan Administration Fee at the time of each Commitment
Advance equal to one-quarter percent (0.25%) of such Commitment Advance. The
Loan Administration Fee with respect to each Commitment Advance made hereunder
is fully earned by Lender at the time such Commitment Advance is funded and, if
not otherwise paid, shall be funded by Lender at the time of the Commitment
Advance and upon disbursement shall automatically constitute principal
outstanding hereunder and cause a corresponding increase in the aggregate amount
of Borrower’s obligations hereunder (even if such disbursement causes the
aggregate amount outstanding hereunder to exceed the face amount of this Note).
     (c) Commitment Fee. In consideration of Lender’s commitment to make the
loan pursuant to this Note, Borrower agrees to pay Lender a Commitment Fee equal
to three percent (3.0%) of the sum of (i) Commitment, and (ii) the Interest
Reserve (which Commitment Fee is equal to $27,750.00), which shall be due at the
first closing hereof. Pursuant to Borrower’s request, the Commitment Fee shall
be funded by Lender under this Note and upon disbursement shall automatically
constitute principal outstanding hereunder and cause a corresponding increase in
the aggregate outstanding amount of Borrower’s obligations hereunder.
     (d) Usury Savings Clause Applies. Borrower, Centurion, the General Partner
and Lender agree that Lender has provided, and shall provide, separate and
distinct consideration for the fees and expenses described in Sections 2(a), (b)
and (c) above and/or that such fees and expenses represent bona fide fees and
expenses incurred by Lender. Borrower, the General Partner, Centurion and Lender
further agree that such fees and expenses are not, are not intended to be, and
shall not be characterized as, interest or as compensation for the use,
forbearance or detention of money. Despite the foregoing and notwithstanding
anything else in this Note and the other Loan Documents to the contrary, if any
fees or expenses charged or chargeable to Borrower hereunder are determined to
constitute interest and such fees or expenses, when added to the interest
charged hereunder, would cause the aggregate interest charged hereunder to
exceed the Highest Lawful Rate, then Section 11 of this Note shall automatically
apply to reduce the interest charged hereunder so as not to exceed the Highest
Lawful Rate.
     (e) Assignment. The Loan Administration Fee and all Loan Expenses are
assignable by the payee to any affiliate or third party.
     3. Closings; Commitment Advances; Borrowing Procedures; etc.

4



--------------------------------------------------------------------------------



 



     (a) Closings; Commitment Advances. Subject to the terms and conditions of
this Note, Lender agrees to make Commitment Advances to Borrower prior to the
Maturity Date in an aggregate amount not to exceed the Commitment. The loan made
pursuant to this Note shall be funded in two separate closings. At the first
closing, which shall occur on or shortly after the Effective Date of this Note,
(i) $425,000.00 of the Commitment shall be advanced to Borrower, to be applied
towards the redemption by Borrower of the 0.01% partnership interest in Borrower
owned by Ventures, and (ii) this Note and the Loan Documents (other than the
Deed of Trust) shall be executed and delivered to Lender. At the second closing,
which is anticipated to occur within thirty (30) days after the Effective Date,
(i) the remaining $300,000.00 of the Commitment shall be advanced to Borrower,
to be applied towards the redemption by Borrower of the 0.01% partnership
interest in Borrower owned by Ventures, (ii) Borrower shall provide Lender with
documentation and evidence satisfactory to Lender that Ventures’ partnership
interest in Borrower is then being redeemed, and (iii) Borrower shall execute
and deliver to Lender, the Deed of Trust and such other items as are then
required to be delivered by Section 7 of this Note. Lender shall have no
obligation to make any Commitment Advance hereunder to the extent such
Commitment Advance would cause the aggregate principal amount of all outstanding
Commitment Advances to exceed the Commitment. This Note is not a revolver and
thus, the portion of the Commitment borrowed may not be repaid to Lender and
subsequently reborrowed under this Note.
     (b) Procedure for Borrowing. Each Commitment Advance shall be made by
Borrower’s delivery of a written request to Lender. Such notice must be received
by Lender no less than five (5) business days prior to the date that is the
requested funding date, and shall specify the amount of the Commitment Advance
so requested, and the requested funding date.
     (c) Making of Commitment Advances. Subject to the terms and conditions of
this Note, after receipt of a request for an Commitment Advance pursuant to
Section 2(b), Lender shall make the amount of the requested Commitment Advance
available to Borrower on the applicable funding date; provided, however, that
Lender shall have no obligation to make any Commitment Advance unless each of
the conditions precedent in Section 7 have been satisfied.
     (d) Discretionary Advances. Lender is authorized to make advances hereunder
that Lender, in its sole discretion, deems necessary or desirable to pay any
Loan Expense or other amount chargeable to Borrower pursuant to the terms of
this Note or any other Loan Document (such advances made for the foregoing
purposes are referred to herein as the “Discretionary Advances”). Each
Discretionary Advance shall, upon disbursement, automatically constitute
principal outstanding hereunder and cause a corresponding increase in the
aggregate amount of Borrower’s obligations hereunder (even if such Discretionary
Advance causes the aggregate amount outstanding hereunder to exceed the face
amount of this Note). The making by Lender of any Discretionary Advance shall
not cure any Event of Default hereunder, unless Lender provides Borrower with a
written waiver of such Event of Default.

5



--------------------------------------------------------------------------------



 



     (e) Face Amount of Note. The $962,563.00 face amount of the Note consists
of the sum of (i) the Commitment ($725,000.00), plus (ii) the Interest Reserve
$200,000.00), plus (iii) the Commitment Fee, ($27,750.00), plus (iv) an
aggregate of $9,813.00 in anticipated Loan Expenses and Loan Administration
Fees; provided, that if the full $9,813.00 is not used for Loan Expenses and
Loan Administration Fees, then Lender shall increase the Interest Reserve by
such unused amount.
     4. Interest; Payments.
     (a) Interest Rate. The outstanding principal amount of this Note shall bear
interest on each day outstanding at the Base Rate in effect on such day, accrued
and compounded monthly, unless the Default Rate shall apply. Upon the occurrence
and during the continuation of an Event of Default, the outstanding principal
amount of this Note shall, automatically and without the necessity of notice,
bear interest from the date of such Event of Default at the Default Rate,
accrued and compounded monthly, until all such delinquent amounts are paid or
such breach or Event of Default is otherwise cured to the satisfaction of Lender
or waived by Lender in writing.
     (b) Interest Payments; Interest Reserve Advances. Accrued Interest Payments
shall be due and payable on the last day of each month for interest accrued
during that month. Notwithstanding the foregoing sentence and subject to the
other provisions hereof, on each date that an Accrued Interest Payment becomes
due and payable hereunder, Lender shall make an Interest Reserve Advance
hereunder in the amount of such Accrued Interest Payment, which shall be applied
to the Accrued Interest Payment then due and payable, until the Interest Reserve
has been fully exhausted. Subject to the other provisions of this Note, each
time Lender funds an Interest Reserve Advance hereunder, (i) Borrower’s
requirement to make the Accrued Interest Payment for such month shall be
satisfied, (ii) the amount of remaining Interest Reserve shall be reduced by the
amount of such Interest Reserve Advance, and (iii) such Interest Reserve Advance
funded by Lender hereunder shall automatically become principal outstanding
under this Note upon such funding. The Interest Reserve Advances may be funded
by Lender even if such funding causes the outstanding principal balance of this
Note to exceed its face amount. Notwithstanding anything else to the contrary
contained herein, (i) if at any time an Event of Default has occurred and is
continuing under this Note, Lender shall not be obligated to make any further
Interest Reserve Advances, and thereafter, shall do so only in its sole
discretion, unless and until the Event of Default is cured to Lender’s
satisfaction as evidenced in writing, and (ii) in no event shall Lender be
obligated to make any Interest Reserve Advance that would cause the aggregate
amount of Interest Reserve Advances made hereunder to exceed the remaining
Interest Reserve.
     (c) Payments. Subject to the other provisions of this Note:
     (i) Accrued Interest Payments shall be due and payable as provided in
Section 4(b) of this Note;

6



--------------------------------------------------------------------------------



 



     (ii) concurrently with the sale and closing of the Property, Borrower shall
pay Lender the amount of full amount of such proceeds received by or due to
Borrower from such sale, after payment to the Senior Lender of any amount due to
the Senior Lender upon such sale under the terms of the loan documents
evidencing the Senior Indebtedness; and
     (iii) the outstanding principal balance of this Note, together with all
accrued, unpaid interest thereon, unpaid Loan Expenses and other unpaid amounts
due hereunder, shall be due and payable on the Maturity Date.
     5. Terms and Conditions of Payment.
     (a) Application of Payments. Subject to the application of Interest Reserve
Advances to Accrued Interest Payments as provided in Section 4(b) of this Note,
all payments on this Note shall be applied first, to unpaid Loan Expenses due
hereunder, next, to unpaid accrued interest, and last, to principal outstanding
under this Note. Notwithstanding the foregoing sentence, if any Event of Default
occurs and is existing under this Note or any other Loan Document, Lender shall
have the right to apply payments toward amounts due under this Note as Lender
determines in its sole discretion.
     (b) General. All amounts are payable to Lender in lawful money of the
United States of America at the address for Lender provided in this Note, or at
such other address as from time to time may be designated by Lender. Borrower
will make each payment which it owes under this Note and the other Loan
Documents to Lender in full and in lawful money of the United States, without
set-off, deduction or counterclaim. Under no circumstance may Borrower offset
any amount owed by Borrower to Lender under this Note with an amount owed by
Lender to Borrower under any other arrangement. All payments shall be made by
cashier’s check or wire transfer of immediately available funds. Should any such
payment become due and payable on a day other than a business day, the date for
such payment shall be extended to the next succeeding business day, and, in the
case of a required payment of principal, interest or Loan Expenses or other
amounts then due, interest shall accrue and be payable on such amount for the
period of such extension. Each such payment must be received by Lender not later
than 3:00 p.m., Dallas, Texas time on the date such payment becomes due and
payable. Any payment received by Lender after such time will be deemed to have
been made on the next succeeding business day.
     (c) Prepayment. Borrower may prepay this Note in whole or in part at any
time and from time to time without incurring any prepayment fee or penalty;
provided, that interest shall accrue on the portion of this Note so prepaid
through the date of such prepayment.
     6. Loan Deliveries. At or prior to the closing of the loan made pursuant to
this Note, Borrower shall deliver or cause to be delivered to Lender, the
following items, each of which shall be satisfactory in form and substance to
Lender:

7



--------------------------------------------------------------------------------



 



     (a) this Note and each other Loan Document, duly executed by Borrower, the
General Partner, Centurion and Mehrdad Moayedi, as applicable;
     (b) the most recent financial statements of Borrower, Centurion and the
General Partner, in the form specified in Section 9(f), and accompanied by the
certification required by Section 9(f);
     (c) a certified copy of the formation documents and all amendments thereto
for each of Borrower, Centurion and the General Partner;
     (d) certificates of existence for Borrower and Centurion, and certificates
of existence and good standing for the General Partner, issued by the
appropriate state authorities;
     (e) resolutions of the board of directors of the General Partner
authorizing Borrower’s, Centurion’s and the General Partner’s execution,
delivery, and performance of this Note and the other Loan Documents, and the
transactions contemplated hereby and thereby;
     (f) resolutions of the board of directors, managers, or other governing
body which has authority to act on behalf of each Pledgor that is an entity,
authorizing the execution, delivery and performance of the Pledge Agreement and
the transactions contemplated thereby;
     (g) the written consent of the partners of Borrower authorizing the Pledge
Agreement and the transactions contemplated thereby, including Lender’s remedies
thereunder;
     (h) a certificate of Borrower’s and the General Partner’s general liability
policies, and evidence of payment of the premium through at least one year;
     (i) a certificate (the “Officer’s Certificate”) executed by the Chief
Executive Officer or President of the General Partner certifying that (i) no
Event of Default has occurred and is continuing under this Note, (ii) all
representations and warranties made by Borrower, Centurion and the General
Partner, respectively, in this Note and the other Loan Documents are true and
correct in all respects, and (iii) Borrower, Centurion and the General Partner
have complied with and performed, in all respects, all covenants, conditions and
agreements which are then required by this Note and the other Loan Documents to
have been complied with or performed;
     (j) the Partnership Agreement and all amendments thereto in effect as of
the Effective Date;
     (k) copies of the loan documents evidencing any Senior Indebtedness and all
amendments thereto;

8



--------------------------------------------------------------------------------



 



     (l) all written consents that are required with respect to the Note and the
other Loan Documents and the transactions contemplated thereby, including,
without limitation, the written consent of the Senior Lenders; and
     (m) such other and further documents, agreements and certificates as are
reasonably required by Lender.
     7. Conditions Precedent to Commitment Advances. Borrower, Centurion and the
General Partner agree that, notwithstanding anything to the contrary contained
herein or in the other Loan Documents, Lender’s obligation to fund each
Commitment Advance shall be conditioned upon the satisfaction of each of the
following conditions, on and as of the funding date for the applicable
Commitment Advance:
     (a) Borrower and the General Partner shall have executed and delivered to
Lender, an Officer’s Certificate dated as of the funding date, and all matters
certified in the Officer’s Certificate shall be true and correct in all
respects;
     (b) the requested Commitment Advance, if made, would not cause the
aggregate amount of all outstanding Commitment Advances to exceed the
Commitment;
     (c) Borrower shall have obtained the consent of the Senior Lenders to
Lender placing a Lien on the Property pursuant to the Deed of Trust; and
     (d) Borrower shall have complied with each other reasonable request of
Lender made in connection with the Commitment Advance.
     8. Representations and Warranties. Each of Borrower, Centurion and the
General Partner jointly and severally represents and warrants to Lender that:
     (a) Organization and Good Standing; Authorization. Each of Borrower,
Centurion and the General Partner (i) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and (ii) has
full power and authority to own its properties, carry on its business and to
perform the transactions contemplated by this Note and the other Loan Documents.
All necessary partnership, limited liability company, partnership, member,
partner and other actions required to be taken on behalf of the General Partner,
Centurion and Borrower to approve this Note and the other Loan Documents and the
transactions contemplated hereby and thereby, have been duly taken. Each of
Borrower, Centurion and the General Partner is in compliance in all material
respects with all laws applicable to it in each jurisdiction within and without
outside the United States where it owns or leases any properties or conducts any
business, except for any such non-compliance that would not have a material
adverse effect, individually or in the aggregate, on their respective financial
condition or operations.
     (b) Authority; Validity. Each of Borrower, Centurion and the General
Partner has the power, authority and legal right to execute, deliver and perform
its obligations

9



--------------------------------------------------------------------------------



 



under this Note and the other Loan Documents. The execution and delivery by
Borrower, Centurion and the General Partner of this Note and the other Loan
Documents, and the performance of their respective obligations thereunder, will
not (i) violate the certificate of formation of Borrower, Centurion or the
General Partner, the partnership agreement of Borrower or Centurion, or the
General Partner’s bylaws, (ii) violate any law or result in a default under any
contract, agreement, or instrument to which Borrower, Centurion or the General
Partner is a party or by which Borrower, Centurion or the General Partner or any
of their respective assets and properties are bound, or (iii) result in the
creation or imposition of any Lien upon any of their respective assets. The Loan
Documents constitute the legal, valid and binding obligations of Borrower,
Centurion and the General Partner and are enforceable against Borrower,
Centurion and the General Partner in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
     (c) Litigation. There is no pending order, notice, claim, litigation,
proceeding or investigation against or affecting Borrower, Centurion or the
General Partner or any of their respective assets or properties, whether or not
covered by insurance, that could materially and adversely affect either the
financial condition or business prospects or Borrower, Centurion or the General
Partner, if adversely determined.
     (d) Indebtedness. Neither Borrower nor Centurion nor the General Partner
has any material indebtedness of any nature, to the extent disclosed in the
latest financial statements delivered to Lender or otherwise disclosed in
writing to Lender and approved by Lender.
     (e) Environmental Liability. To the best of Borrower’s, Centurion’s and the
General Partner’s knowledge, no hazardous substances or solid wastes have been
disposed of or otherwise released on the Property, except as may have been
otherwise disclosed to Lender in a Phase I environmental report delivered to
Lender. The terms “hazardous substance” and release” shall have the meanings
specified in the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended, (“CERCLA”), and the terms “solid waste” and “disposal”
(or “disposed”) shall have the meanings specified in the Resource Conservation
and Recovery Act of 1976, as amended, (“RCRA”); provided, to the extent that the
laws of the State of Texas establish a meaning for “hazardous substance”,
“release”, “solid waste”, or “disposal” or “disposed”) that is broader than that
specified in either CERCLA or RCRA, such broader meaning shall apply.
     (f) Tax Liabilities. Each of Borrower, Centurion and the General Partner
has filed all federal, state, county, local, and foreign tax returns and reports
required to have been filed by them (or has obtained valid extensions with
respect to such returns and reports), including but not limited to such returns
and reports with respect to income, payroll, property, employee withholding,
social security, unemployment, franchise, excise, use and sales taxes. Each of
Borrower, Centurion and the General Partner has paid in full all taxes that have
become due as reflected on all such returns and reports (including any interest
and penalties) and has established adequate reserves for all taxes

10



--------------------------------------------------------------------------------



 



payable but not yet due. No governmental claim for additional taxes, interest,
or penalties is pending or, to Borrower’s, Centurion’s and the General Partner’s
knowledge, threatened against the Property, or against Borrower, Centurion or
the General Partner or any of their respective properties or assets.
     9. Covenants. Each of Borrower, Centurion and the General Partner jointly
and severally covenants and agrees with Lender that it will comply with each of
the following covenants below:
     (a) Payment; Performance. Borrower shall promptly pay all amounts due and
owing to Lender under this Note. Borrower, Centurion and the General Partner
shall timely perform and comply with each agreement and covenant made under this
Note and the other Loan Documents.
     (b) Use of Proceeds. The proceeds of this Note shall be used solely to
redeem the 0.01% partnership interest in Borrower owned by Ventures, and such
other business purposes as are approved by Lender. In no event shall the
proceeds of this Note be used, directly or indirectly, by any person for
personal, family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System).
     (c) Other Loans. Except for Senior Indebtedness existing as of the
Effective Date, Borrower shall not enter into any promissory note, loan
documents, or other agreement for borrowed money without the prior written
consent of Lender, including, without limitation, any loan documents evidencing
Senior Indebtedness. Unless otherwise agreed by Lender in writing, all loan
documents evidencing any Senior Indebtedness entered into after the Effective
Date shall provide that (i) the Senior Lender shall give Lender written notice
of any default or event of default occurring under the loan documents evidencing
the Senior Indebtedness, and (ii) upon any default by Borrower, Lender shall
have the right, but not the obligation, to cure Borrower’s default thereunder
and to purchase the loan and the loan documents evidencing the Senior
Indebtedness from the Senior Lender.
     (d) Termination of Existence. Nether Borrower nor Centurion nor the General
Partner shall cause, or enter into any agreement to cause, the dissolution or
termination of the existence of Borrower, Centurion or the General Partner or
the merger, consolidation, or reorganization of Borrower, Centurion or the
General Partner with or into any other entity, whether or not such person would
be the surviving entity.
     (e) Notice of Certain Events. Borrower, Centurion and the General Partner
shall promptly notify Lender in writing of the occurrence of any event or series
of events of which Borrower, Centurion or the General Partner have actual
knowledge causing, or that could be expected to cause or has caused (i) a
material adverse effect on the operations or financial condition of Borrower,
Centurion or the General Partner, (ii) the occurrence of any Event of Default
(without giving effect to any cure period applicable

11



--------------------------------------------------------------------------------



 



thereto), or (iii) any default by Borrower, Centurion or the General Partner or
the acceleration of the maturity of any indebtedness owed by Borrower, Centurion
or the General Partner under the Senior Indebtedness or any indenture, mortgage,
agreement, promissory note, contract or other instrument to which Borrower,
Centurion or the General Partner is a party or by which any material asset or
property of Borrower, Centurion or the General Partner is bound. In addition,
each of Borrower, Centurion and the General Partner agrees to notify Lender in
writing at least twenty (20) business days prior to the date that it changes its
name, address, the location of its chief executive office or principal place of
business, and the place where it keeps its books and records.
     (f) Financial Statements. Borrower, Centurion and the General Partner shall
deliver to Lender, the following financial statements: (i) within sixty
(60) days after the end of each fiscal quarter, the unaudited financial
statements of Borrower, Centurion and the General Partner, prepared in
accordance with GAAP and combined or consolidated as appropriate, including all
notes related thereto; and (ii) within one hundred twenty (120) days after the
end of each fiscal year, the unaudited financial statements of Borrower,
Centurion and the General Partner, prepared in accordance with GAAP and combined
or consolidated as appropriate, including all notes related thereto. All
financial statements provided to Lender shall be certified as to accuracy and
completeness by an officer of the General Partner.
     (g) Taxes. Borrower, Centurion and the General Partner shall pay all
federal, state and local taxes levied against them and their respective
properties and assets as they become due and payable and before the same become
delinquent. Borrower, Centurion and the General Partner shall have the right to
pay such tax under protest or to otherwise contest any such tax or assessment,
but only if (i) such contest has the effect of preventing the collection of such
taxes so contested and also of preventing the sale or forfeiture of any property
subject thereto, (ii) Borrower, Centurion and the General Partner have notified
Lender of their intent to contest such taxes, and (iii) adequate reserves for
the liability associated with such tax have been established in accordance with
GAAP. Borrower, Centurion and the General Partner shall furnish to Lender
evidence that all such taxes are paid at least five (5) days prior to the last
date for payment of such taxes.
     (h) Certain Liens. Borrower shall not create, incur, assume, or suffer to
exist, directly or indirectly, any Lien on or with respect to any of its assets,
of any kind, whether now owned or hereafter acquired, or an income or profits
therefrom, except for (i) Liens in favor of Lender, (ii) Liens in favor of the
Senior Lender that secure Senior Indebtedness, (iii) Liens in favor of United
Development Funding, L.P., a Nevada limited partnership, and (iv) other Liens
approved by Lender’s prior written consent.
     (i) Indebtedness. Borrower shall not incur any indebtedness for borrowed
money, other than Senior Indebtedness, the loan made pursuant to this Note or as
otherwise approved by Lender’s prior written consent.

12



--------------------------------------------------------------------------------



 



     (j) Distributions. At any time when any amounts are due to Lender
hereunder, Borrower shall not declare, pay, make, or authorize any
distributions, whether in cash or in property, to its partners. Subject to
Borrower’s timely fulfillment of its payment obligations under Senior
Indebtedness, all cash distributed to Centurion or the General Partner from
Borrower shall be applied to repayment of this Note, until it is repaid in full.
     (k) Partnership Documents. Borrower, Centurion and the General Partner
shall, promptly upon receipt, furnish to Lender, all of the following documents:
     (i) all financial statements, pro formas, projections, budgets, capital
expenditure and expense reports, and other financial information, and all
information related to the operations of Borrower;
     (ii) minutes of the meetings of the General Partner acting in its capacity
as the general partner of Borrower, and all written consents of the General
Partner acting in its capacity as the general partner of Borrower;
     (iii) all loan documents evidencing indebtedness for borrowed money of
Borrower, and all amendments thereto;
     (iv) the title commitment for the Property, the title exception documents
and, upon issuance, the title policy for the Property;
     (v) all due diligence documents related to the Property, including, without
limitation, a Phase I Environmental Report, survey, plat, appraisal, and
engineering due diligence report, land use, zoning, subdivision, grading,
municipal district, environmental, and other governmental permits, approvals,
authorizations and maps necessary to develop the Property in compliance with
applicable Governmental Regulations;
     (vi) certificates of general liability and hazard insurance for Borrower
and builder’s liability insurance covering the Property;
     (vii) all project updates, development reports, sales reports, budgets, pro
formas, and similar information with respect to the Property.
     (l) Audit. Borrower, Centurion and the General Partner shall permit Lender
and its employees, representatives, auditors, collateral verification agents,
attorneys and accountants (collectively, the “Lender Representatives”), at any
time and from time to time, at their expense, to (i) audit all books and records
related to Borrower, Centurion or the General Partner and their respective
properties and assets, and (ii) visit and inspect any of their respective
offices and assets and properties and to inspect and make copies of all books
and records, and to write down and record any information the Lender
Representatives obtain. Each of Borrower, Centurion and the General Partner
agrees to cooperate fully in connection with such audits and inspections.

13



--------------------------------------------------------------------------------



 



     (m) Assignments. Neither Borrower nor Centurion nor the General Partner
shall assign, transfer or convey, any partnership interest, capital stock, or
other equity interest in any partnership, corporation, limited liability
company, or other entity, the equity interests of which are pledged under the
Pledge Agreement.
     (n) Insurance. Borrower, Centurion and the General Partner shall, at all
times, maintain or cause to be maintained, hazard insurance on the Property with
coverage amounts that are normal and customary for similarly-situated entities
engaged in similar businesses. Each such hazard insurance policy shall provide
that Lender be given at least thirty (30) days written notice as a condition
precedent to any cancellation thereof or material change therein. Borrower,
Centurion and the General Partner shall obtain or cause to be obtained, an
endorsement to each such policy naming Lender as an additional insured to each
such policy, and provide Lender annually with the insurance certificate,
evidencing such coverage, the endorsement of each such policy to Lender, and
evidence of payment of the premium for each such policy.
     (o) Operation of Business. Each of Borrower, Centurion and the General
Partner shall operate their businesses in compliance with all applicable
federal, state and local laws, rules, regulations, and ordinances. Each of
Borrower, Centurion and the General Partner shall maintain their existence and
good standing in each state where they operate or do any business. Each of
Borrower, Centurion and the General Partner shall obtain, maintain and keep
current, all consents, licenses, permits, authorizations, permissions and
certificates which may be required or imposed by any governmental or
quasi-governmental agency, authority or body which are required by applicable
federal, state or local laws, regulations and ordinances.
     (p) Alterations. Without the prior written consent of Lender, Borrower
shall not permit the following to occur: any material amendment to the loan
documents evidencing the Senior Indebtedness, any increase in the maximum amount
of the Senior Indebtedness, or any renewal or extension of the loan documents
evidencing the Senior Indebtedness.
     10. Default.
     (a) For purposes of this Note, the following events shall constitute an
“Event of Default”:
     (i) except for Accrued Interest Payments due during any period when Accrued
Interest Payments are required to be made by Lender pursuant to Section 4(b),
the failure of Borrower to make any payment required by this Note in full on or
before the date such payment is due (or declared due pursuant to the terms of
this Note), whether on or prior to the Maturity Date; or
     (ii) any financial statement, representation, warranty, or certificate made
or furnished by or with respect to Borrower, Centurion or the General

14



--------------------------------------------------------------------------------



 



Partner contained in this Note or any other Loan Document or made in connection
herewith or therewith, shall be materially false, incorrect, or incomplete when
made; or
     (iii) Borrower, Centurion or the General Partner shall fail to perform or
observe any covenant or agreement contained in this Note or any other Loan
Document that is not separately listed in this Section 10(a) as an Event of
Default, and the same remains unremedied for ten (10) days after written notice
of such failure is given by Lender to Borrower; or
     (iv) any “event of default” or “default” occurs under any Loan Document
other than this Note and the same remains unremedied for ten (10) days after
written notice is given by Lender to Borrower; or
     (v) the entry of a decree or order for relief by a court having
jurisdiction in respect of Borrower, Centurion or the General Partner in an
involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, which is not vacated or dismissed within thirty (30) days, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or other similar official) of Borrower, Centurion or the General Partner for
any substantial part of their property, or ordering the winding up or
liquidation of such person’s affairs; or
     (vi) the commencement by Borrower, Centurion or the General Partner of a
voluntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency or other similar law, or the consent by it to the appointment to or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Borrower, Centurion or the General
Partner for any substantial part of their respective properties, or the making
by Borrower, Centurion or the General Partner of any assignment for the benefit
of creditors, or the admission by Borrower, Centurion or the General Partner in
writing of its inability to pay its debts generally as they become due; or
     (vii) the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of Borrower, Centurion or the General Partner’s assets or of
any part of any property in a proceeding brought against or initiated by
Borrower, Centurion or the General Partner; or
     (viii) if Borrower, Centurion or the General Partner are liquidated or
dissolved or winds up their affairs, or the sale or liquidation of all or
substantially all of the assets of Borrower, Centurion or the General Partner;
or

15



--------------------------------------------------------------------------------



 



     (ix) except as otherwise permitted herein, Centurion or the General Partner
assigns transfers, or conveys any partnership interest, capital stock, or other
equity interest in any partnership, corporation, limited liability company, or
other entity, the equity interests of which are pledged under the Pledge
Agreement without the prior written consent of Lender; or
     (x) any “default” or “event of default” not cured within the grace period,
if any, for such default or event of default, shall occur under (A) the Senior
Indebtedness or any credit agreement, loan agreement, promissory note, or other
document evidencing indebtedness for borrowed money incurred by Borrower,
Centurion or the General Partner or (B) any subordination agreement, security
agreement, pledge agreement, guaranty, deed of trust, or other agreement
providing security or collateral for indebtedness, executed by Borrower,
Centurion or the General Partner, or (C) any joint venture agreement, revenue or
profits sharing or participation agreement, partnership agreement, shareholders
agreement, securities purchase agreement or any other agreement governing to
which Borrower, Centurion or the General Partner is a party, if Lender or any of
its affiliates is also a party to such agreement (the terms “default” and “event
of default” having the meaning given to such terms in any of the agreements
described above).
     (b) Upon the occurrence of an Event of Default described in subsection
(a)(v), (vi) or (vii) above, all obligations under this Note and the other Loan
Documents shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower, Centurion and the General Partner. During
the continuance of any other Event of Default, then and in every such case
Lender may do any or all of the following: (i) declare the principal of this
Note together with all accrued and unpaid interest on the unpaid principal
balance, and Loan Expenses and other amounts due to Lender under this Note or
the other Loan Documents, to be due and payable immediately, and the same shall
become and be due and payable, without notices, demands for payment,
presentations for payment, notices of payment default, notices of intention to
accelerate maturity, protest and notice of protest, and any other notices of any
kind, all of which are expressly waived by Borrower, Centurion and the General
Partner and any and all sureties, guarantors and endorsers of this Note,
(ii) exercise any its rights under any of the Loan Documents, and/or
(iii) exercise all other rights and remedies available to Lender at law and at
equity, including, without limitation, such rights existing under the Uniform
Commercial Code. No delay on the part of Lender in exercising any power under
this Note shall operate as a waiver of such power or right nor shall any single
or partial exercise of any power or right preclude further exercise of that
power or right.
     (c) If this Note is placed in the hands of an attorney for collection after
an Event of Default or failure to pay under this Note, or if all or any part of
the indebtedness represented hereby is proved, established or collected in any
court or in any bankruptcy,

16



--------------------------------------------------------------------------------



 



receivership, debtor relief, probate or other court proceedings, Borrower,
Centurion and the General Partner, and all endorsers, sureties and guarantors of
this Note, jointly and severally, agree to pay reasonable attorneys’ fees and
collection costs to Lender in addition to the principal and interest payable
under this Note.
     11. Usury Laws.
     (a) Notwithstanding anything to the contrary contained in this Note or any
other Loan Document, (i) this Note shall never bear interest in excess of the
Highest Lawful Rate, and (ii) if at any time the rate at which interest is
payable on this Note is limited by the Highest Lawful Rate by the foregoing
clause (i) or by reference to the Highest Lawful Rate in the definitions of Base
Rate and Default Rate, then this Note shall bear interest at the Highest Lawful
Rate and shall continue to bear interest at the Highest Lawful Rate until such
time as the total amount of interest accrued on this Note equals (but does not
exceed) the total amount of interest which would have accrued on this Note, had
there been no Highest Lawful Rate applicable to this Note.
     (b) It is the intention of the parties hereto that all aspects of this Note
and the other Loan Documents, and the transactions contemplated hereby and
thereby, comply with all laws, including, specifically, any applicable usury
laws. In furtherance thereof, Borrower, Centurion, the General Partner and
Lender stipulate and agree that none of the terms and provisions contained in
this Note or the other Loan Documents shall ever be construed to create a
contract to pay for the use, forbearance, or detention of money, or interest, in
excess of the maximum amount of interest permitted to be charged by applicable
law in effect from time to time. Neither Borrower nor Centurion nor the General
Partner nor any present or future guarantors, endorsers, or other persons or
entities hereafter becoming liable for payment of Borrower’s obligations
hereunder and under the other Loan Documents shall ever be liable for unearned
interest thereon or shall ever be required to pay interest thereon in excess of
the maximum amount that may be lawfully charged under applicable law from time
to time in effect, and the provisions of this Section 11 shall control over all
other provisions of the Loan Documents that may be in conflict or apparent
conflict herewith. Lender expressly disavows any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of this
Note is accelerated. If (i) the maturity of this Note is accelerated for any
reason, (ii) this Note is prepaid and as a result any amounts held to constitute
interest are determined to be in excess of the legal maximum, or (iii) Lender or
any other holder of this Note shall otherwise collect moneys which are
determined to constitute interest which would otherwise increase the interest
hereon to an amount in excess of that permitted to be charged by applicable law,
then all sums determined to constitute interest in excess of such legal limit
shall, without penalty, be promptly applied to reduce the then outstanding
principal of this Note or, at Lender’s or such holder’s option, promptly
returned to Borrower or the other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable law, Lender
and Borrower (and any other payors of this Note) shall to the greatest extent
permitted under applicable law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as

17



--------------------------------------------------------------------------------



 



interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of this Note in accordance with the
amounts outstanding from time to time hereunder and the maximum legal rate of
interest from time to time in effect under applicable law in order to lawfully
charge the maximum amount of interest permitted under applicable law. In the
event applicable law provides for an interest ceiling under Chapter 303 of the
Texas Finance Code (the “Texas Finance Code”) as amended, for that day, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code. As
used in this section the term “applicable law” means the laws of the State of
Texas or the laws of the United States of America, whichever laws allow the
greater interest, as such laws now exist or may be changed or amended or come
into effect in the future.
     12. Indemnity; Release. Each of Borrower, Centurion and the General
Partner, jointly and severally, agrees to indemnify Lender, upon demand, from
and against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable, documented fees of attorneys, accountants,
experts and advisors) of any kind or nature whatsoever, now existing (in this
section, collectively called “Liabilities and Costs”) to the extent actually
imposed on, incurred by, or asserted against Lender in its capacity as lender
hereunder growing out of, resulting from or in any other way associated with
(a) this Note and the other Loan Documents or any of the transactions and events
(including the enforcement or defense thereof) at any time associated therewith
or contemplated therein, (b) any claim that the loan evidenced hereby is
contractually usurious, and (c) any use, handling, storage, transportation, or
disposal of hazardous or toxic materials on or about any Property or any part
thereof or any real properties owned, managed or operated by Borrower, Centurion
or the General Partner.
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED IN WHOLE OR IN PART UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY LENDER;
provided only that Lender shall not be entitled under this section to receive
indemnification for that portion, if any, of any Liabilities and Costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment. If any person (including Borrower, Centurion
and the General Partner) ever alleges such gross negligence or willful
misconduct by Lender, the indemnification provided for in this section shall
nonetheless be paid upon demand, subject to later adjustment or reimbursement,
until such time as a court of competent jurisdiction enters a final judgment as
to the extent and effect of the alleged gross negligence or willful misconduct.
As used in this section, the term “Lender” shall refer not only to the person
designated as such in this Note but also to each partner, director, officer,
attorney, employee, representative and affiliate of such person.
     13. Mutual Understanding. Each of Borrower, Centurion and the General
Partner represents and warrants to Lender that it and its principals have read
and fully understands the terms and provisions hereof, has had an opportunity to
review this Note with legal counsel and

18



--------------------------------------------------------------------------------



 



has executed this Note based on its own judgment and advice of counsel. If an
ambiguity or question of intent or interpretation arises, this Note will be
construed as if drafted jointly by Borrower, Centurion, the General Partner and
Lender and no presumption or burden of proof will arise favoring or disfavoring
any party because of authorship of any provision of this Note.
     14. Further Assurances. Each of Borrower, Centurion and the General
Partner, at Borrower’s expense, will promptly execute and deliver to Lender on
Lender’s request, all such other and further documents, agreements and
instruments, and shall deliver all such supplementary information, in compliance
with or accomplishment of the agreements of Borrower, Centurion and the General
Partner under this Note and the other Loan Documents.
     15. Cumulative Remedies. Each of Borrower, Centurion and the General
Partner hereby agree that all rights and remedies that Lender is afforded by
reason of this Note are separate and cumulative with respect to Borrower and the
General Partner and otherwise and may be pursued separately, successively, or
concurrently, as Lender deems advisable. In addition, all such rights and
remedies are non-exclusive and shall in no way limit or prejudice Lender’s
ability to pursue any other legal or equitable rights or remedies that may be
available to Lender.
     16. Notice. All notices and other communications under this Note will be in
writing and will be mailed by registered or certified mail, postage prepaid,
sent by facsimile, delivered personally by hand, or delivered by nationally
recognized overnight delivery service addressed to Borrower, Centurion and the
General Partner at 3901 Airport Freeway, Suite 200, Bedford, Texas 76021,
Facsimile No. Facsimile No. (817) 391-2501 or, with respect to Lender, to Lender
at 1702 N. Collins Boulevard, Suite 100, Richardson, Texas 75080, Facsimile No.
(469) 916-0695 or with respect to any party, to such other address as a party
may have delivered to the other parties for purposes of notice. Each notice or
other communication will be treated as effective and as having been given and
received (a) if sent by mail, at the earlier of its receipt or three
(3) business days after such notice or other communication has been deposited in
a regularly maintained receptacle for deposit of United States mail, (b) if sent
by facsimile, upon confirmation of facsimile transfer, (c) if delivered
personally by hand, upon written confirmation of delivery from the person
delivering such notice or other communication, or (d) if sent by nationally
recognized overnight delivery service, upon written confirmation of delivery
from such service.
     17. Enforcement and Waiver by Lender. Lender shall have the right at all
times to enforce the provisions of this Note and the other Loan Documents in
strict accordance with their respective terms, notwithstanding any conduct or
custom on the part of Lender in refraining from so doing at any time or times.
The failure of Lender at any time or times to enforce its rights under such
provisions, strictly in accordance with the same, shall not be construed as
having created a custom or in any way or manner modified or waived the same. All
rights and remedies of Lender are cumulative and concurrent and the exercise of
one right or remedy shall not be deemed a waiver or release of any other right
or remedy.
     18. CHOICE OF LAW; JURISDICTION; VENUE. EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF SECURITY INTERESTS OR

19



--------------------------------------------------------------------------------



 



REMEDIES IN RESPECT OF ANY PARTICULAR COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF TEXAS, THIS NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS.
JURISDICTION FOR ALL MATTERS ARISING OUT OF THIS NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN DALLAS
COUNTY, TEXAS, AND EACH OF BORROWER, CENTURION AND THE GENERAL PARTNER HEREBY
IRREVOCABLY SUBMITS ITSELF TO THE JURISDICTION OF SUCH STATE AND FEDERAL COURTS
AND AGREES AND CONSENTS NOT TO ASSERT IN ANY PROCEEDING, THAT ANY SUCH PROCESS
IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE THEREOF IS IMPROPER, AND
FURTHER AGREES TO A TRANSFER OF SUCH PROCEEDING TO THE COURTS SITTING IN DALLAS
COUNTY, TEXAS.
     19. Counterparts. This Note and each other Loan Document may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute but one and the same instrument.
     20. Severability. If any provision of this Note or any other Loan Document
shall be held invalid under any applicable laws, then all other terms and
provisions of this Note and the Loan Documents shall nevertheless remain
effective and shall be enforced to the fullest extent permitted by applicable
law.
     21. Amendments; Waivers. No amendment or waiver of any provision of this
Note nor consent to any departure herefrom, shall in any event be effective
unless the same shall be in writing and signed by Lender and the affected
person, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
     22. Binding Effect; Assignment. This Note and the other Loan Documents
shall be binding on Borrower, Centurion and the General Partner and their
respective administrators, other legal representatives, successors, heirs and
assigns, including, without limitation, any receiver, trustee or debtor in
possession of or for Borrower, Centurion or the General Partner, and shall inure
to the benefit of Lender and its successors and assigns. Neither Borrower nor
Centurion nor the General Partner shall be entitled to transfer or assign this
Note and the other Loan Documents in whole or in part without the prior written
consent of Lender. This Note and the other Loan Documents are freely assignable
and transferable by Lender without the consent of Borrower, Centurion, the
General Partner or any of its affiliates. Should the status, composition,
structure or name of Borrower, Centurion or the General Partner change, this
Note shall continue and also cover Borrower, Centurion or the General Partner
under the new status composition, structure or name according to the terms of
this Note.
     23. Captions. The captions in this Note are for the convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

20



--------------------------------------------------------------------------------



 



     24. Number of Gender of Words. Except where the context indicates
otherwise, words in the singular number will include the plural and words in the
masculine gender will include the feminine and neutral, and vice versa, when
they should so apply.
     25. WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. EACH OF BORROWER,
CENTURION AND THE GENERAL PARTNER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE OR THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY OR ASSOCIATED HEREWITH OR THEREWITH, BEFORE OR AFTER MATURITY OF THIS
NOTE; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS
DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF
LENDER OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED
TO ENTER INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY
PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
     26. ENTIRE AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS TOGETHER
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING THE SUBJECT MATTER
HEREOF, AND ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS, WHETHER ORAL OR
WRITTEN, ARE MERGED INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES AND THIS NOTE AND THE OTHER LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
[The remainder of this page is left blank intentionally.]

21



--------------------------------------------------------------------------------



 



     This Note has been executed by Borrower, Centurion, the General Partner and
Lender on this the 18th day of August, 2006, effective for all purposes as of
the Effective Date.

              BORROWER:   MIDLOTHIAN LONGBRANCH, L.P.
a Texas limited partnership    
 
           
 
      By: Pars Investments, Inc.
Its: General Partner    
 
           
 
      By: /s/ Mehrdad Moayedi                                            
 
      Name: Mehrdad Moayedi
Its: President    

GENERAL PARTNER:
Pars Investments, Inc., a Texas corporation acting in its own capacity, hereby
(i) agrees with and accepts all of the terms and conditions of this Note which
are applicable to the General Partner (as such term is defined in this Note),
and (ii) makes the representations, warranties, covenants and agreements in this
Note which are, by their terms, applicable to General Partner.

         
 
  PARS INVESTMENTS, INC.
a Texas corporation    
 
       
 
  By: /s/ Mehrdad Moayedi                                           
 
  Name: Mehrdad Moayedi
Its: President    

CENTURION:
Centurion Acquisitions, L.P., a Texas limited partnership acting in its own
capacity, hereby (i) agrees with and accepts all of the terms and conditions of
this Note which are applicable to Centurion (as such term is defined in this
Note), and (ii) makes the representations, warranties, covenants and agreements
in this Note which are, by their terms, applicable to Centurion.

                  CENTURION ACQUISITIONS, L.P.
a Texas limited partnership    
 
           
 
      By: Pars Investments, Inc.
Its: General Partner    
 
           
 
      By: /s/ Mehrdad Moayedi                                           
 
      Name: Mehrdad Moayedi    
 
      Its: President    

22



--------------------------------------------------------------------------------



 



         
LENDER:
  UNITED DEVELOPMENT FUNDING III, L.P.,    
 
  a Delaware limited partnership    
 
       
 
  By: UMTH Land Development, L.P.
Its: General Partner    
 
       
 
  By: UMT Services Inc.    
 
       
 
  By: /s/ Ben Wissink                                            
 
  Name: Ben Wissink    
 
  Its: Vice President    

23